              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00069-MR


KENNETH DAVID HUMPHRIES,         )
                                 )
                     Petitioner, )
                                 )              MEMORANDUM OF
               vs.               )              DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1].

I.    BACKGROUND

      Kenneth David Humphries (“the Petitioner”) is a prisoner of the State

of North Carolina. On April 20, 1999, the Petitioner pled guilty in Cleveland

County Superior Court to one count of attempted murder, one count of

second-degree murder, and three counts of assault with a deadly weapon

inflicting serious injuries. The Petitioner did not appeal his sentence.

      On May 17, 2008, the Petitioner filed a Motion for Appropriate Relief

(“MAR”) in Cleveland County Superior Court. On May 3, 2012, the Petitioner

withdrew his MAR.



        Case 1:19-cv-00069-MR Document 3 Filed 10/02/20 Page 1 of 4
      On November 1, 2018, the Petitioner filed an MAR in Cleveland County

Superior Court. On December 14, 2018, the Cleveland County Superior

Court denied the Petitioner’s MAR. On January 31, 2019, the Petitioner filed

a petition for writ of certiorari in the North Carolina Court of Appeals. On

February 4, 2019, the North Carolina Court of Appeals denied the Petitioner’s

petition for writ of certiorari.

      On March 1, 2019, the Petitioner filed the present habeas petition in

this Court.

II.   DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must

be filed within one year of the latest of:

              (A) the date on which the judgment became final by
              the conclusion of direct review or the expiration of the
              time for seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed,
              if the applicant was prevented from filing by such
              State action;

              (C) the date on which the constitutional right asserted
              was initially recognized by the Supreme Court, if the
              right has been newly recognized by the Supreme


                                         2

          Case 1:19-cv-00069-MR Document 3 Filed 10/02/20 Page 2 of 4
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

      The Petitioner never filed an appeal of his April 20, 1999 convictions.

As such, the Petitioner's convictions became final on March 4, 1999, when

the time for seeking direct review expired. See Clay v. United States, 537

U.S. 522, 527 (2003) (noting that convictions become final for AEDPA

purposes at the expiration of the period during which direct review could have

been sought); N.C. R. App. P. 4(a)(2) (providing fourteen days for service of

notice of appeal). The AEDPA’s one-year statute of limitations then began

running on March 4, 1999 and ran for 365 days until it expired on March 4,

2000. The Petitioner, however, did not file his first MAR until May 17, 2008,

and did not file this petition until March 1, 2019. [Doc. 1]. As such, it appears

that this habeas petition is time-barred under § 2244(d)(1)(A).

      Because this habeas petition was filed over a year after the Petitioner’s

judgment became final, the petition is subject to being dismissed as untimely

unless the Petitioner can demonstrate that his habeas petition is subject to

statutory tolling under § 2244(d)(1)(B), (C), or (D), or that equitable tolling
                                       3

         Case 1:19-cv-00069-MR Document 3 Filed 10/02/20 Page 3 of 4
should otherwise apply.1        Although the Petitioner has not provided an

explanation for the delay in filing his habeas petition and does not appear to

assert that any of the other exceptions in § 2244(d)(1) apply to his habeas

petition, he requests leave to file a “response on this issue.” [Doc. 1 at 14].

As such, the Court will provide the Petitioner 21 days to explain why his

habeas petition should not be dismissed as untimely, including any reasons

why equitable tolling should apply. See Hill v. Braxton, 277 F.3d 701, 706

(4th Cir. 2002).

      IT IS, THEREFORE, ORDERED that the Petitioner shall, within 21

days of entry of this Order, file a document explaining why his § 2254 Petition

for Writ of Habeas Corpus should not be dismissed as untimely.                    The

Petitioner’s failure to comply with this Order will result in dismissal of the

Petition without further notice.

      IT IS SO ORDERED.
                               Signed: October 2, 2020




1 “Generally, a litigant seeking equitable tolling bears the burden of establishing two
elements: (1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005).
                                             4

         Case 1:19-cv-00069-MR Document 3 Filed 10/02/20 Page 4 of 4
